DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-11, 13-21 are pending in this Office Action.





Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Double Patenting



The nonstatutory double patenting rejection of claims 1, 4, 6, 8, 16 are withdraw in light of Terminal disclaimer filed and approved on 02/22/2022. 
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being anticipated by Yuichi Takai (US 2010/0232028 A1) hereinafter “Takai”.
Regarding claim 16, Takai disclose a method, comprising (Takai: Fig. 1-2, optoelectronic 20, ¶¶ [0021]- [0028], [0047]- [0055]): 
placing an optical element in a through opening of a first layer (Takai: Fig. 1-2, placing optical element 32 i.e., second liquid 32 function as a lens surface through hole 21a and opening 22a of a first layer 22, and second layer 21, ¶¶ [0053]- [0055]); and 
forming a second layer over the first layer, wherein the optical element is directly bonded to the second layer and not directly bonded to the first layer (Takai: Fig. 1-2, forming second layer 21 over first layer 22 an inner space of 22a, where optical element 32 is directly place and is formed of an inner space of the recess 28 (secured), the pyramidal recess can be defined through hole formed in a surface , first transparent is bonded to one of the surface, element 26 are bonded material, the optical element 32 is not directly bonded to first layer 22, ¶¶ [0028], [0053]-[0055], [0062]- [0063]).  
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-3, 5, 8-9, 11, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jens Geiger (US 2016/0293585 A1) hereinafter “Geiger” in view of Kenneth A. Peterson; et al., (US 6674159 B1) hereinafter “Peterson” and further in view of Yuichi Takai (US 2010/0232028 A1) hereinafter “Takai”.
Regarding claim 1, Geiger disclose a cover for an electronic circuit package, comprising (Geiger: Fig. 1, 5, 8, optoelectronic 20, cover 26, ¶¶ [0015]- [0026]): 
a body comprising first and second layers (Geiger: Fig. 1,5, 8, body 29, and 29A, having first layer 30 and second layer 32 (coating such metal or polymer material), ¶¶ [0015]-[0017]), the first layer having an outer surface that is planar, the second layer having an outer surface (Geiger: Fig. 1, first layer 30 with outer surface planar (i.e., non-transparent surface) adjacent to second layer 32, (e.g. coating surface), ¶¶ [0015]-[0017], [0028]-[0030]), and 
a through opening extending through the body from the outer surface of the first layer to the outer surface of the second layer (Geiger: Fig. 1, through opening 28 transmissive of the cover 26 extending through first and second layer 30 and 32, ¶¶ [0015] - [0017]); and 
a first optical element located in the through opening and bonded to the second layer wherein the first optical element is not directly bonded to the first layer (Geiger: Fig. 1, first optical element 34 (optical elements e.g., lens or diffusers) are disposed on one or both of top and bottom sides of transmissive portion hole 28 i.e., first or second layers 30, 32 respectively, the optical elements 34 can be formed, for example, by a replication technique (e.g., such as etching, embossing or molding) or bonded to first and second layer 30 and 32, ¶¶ [0020], [0015]- [0020]).
Geiger does not expressly disclose the second layer having surface that is curved and wherein the first optical element is not directly bonded to the first layer.
However, Peterson disclose the first layer having an outer surface that is planar, the second layer having an outer surface that is curved (Peterson: Fig. 10D-11, 12A/B, package 8, first layer 16 with first surface 20, and second layer 128 having outer curved surface, Col. 19 ||36-67 or Col. 21 || 5-67 or Col. 22 || 1-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Geiger the second layer having an outer surface that is curved as taught by Peterson the use of polymer-based material for purpose of encapsulation is to protect microelectronic devices from mechanical damage and to reduce moisture and motivation would be use polymers resin in form of curvature helps absorb water to permeate through them. See Col. 21 || 38-56 and, MPEP 2143.I (A-D). 
The combination of Geiger does not expressly disclose wherein the first optical element is not directly bonded to the first layer.
However, Takai disclose wherein the first optical element is not directly bonded to the first layer (Takai: Fig. 1-2, forming second layer 21 over first layer 22 an inner space of 22a, where optical element 32 is directly place and is formed of an inner space of the recess 28 (secured), the pyramidal recess can be defined through hole formed in a surface , first transparent is bonded to one of the surface, element 26 are bonded material, the optical element 32 is not directly bonded to first layer 22, ¶¶ [0028], [0053]- [0055], [0062]- [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Geiger wherein the first optical element is not directly bonded to the first layer as taught by Takai because by spreading the optical element (lens) over inner peripheral surfaces of the recess in manner shown to bond to first layer causes the interface to be balance in the shape of a concave lens therefore, it improves the optical transmitter device.  See paragraph [0064], [0061]- [0062] and, MPEP 2143.I (A-D). 

    PNG
    media_image1.png
    426
    717
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Geiger discloses the cover of claim 1, wherein the first optical element is one of: a transparent material, a filter, or a lens (Geiger: Fig. 1, first element 34 e.g., lens coupled to first and second layer 30 and 32, ¶¶ [0020], [0015]- [0020]).
Regarding claim 3, the combination of Geiger discloses the cover of claim 1, wherein a surface of the first optical element is planar with the outer surface of the first layer of the body (Peterson: Fig. 10D-11, 12A/B, package 8, first layer 16 with first surface 20, is planar with outer surface of the body Col. 19 ||36-67 or Col. 21 || 5-67 or Col. 22 || 1-67).
Regarding claim 5, the cover of claim 1, wherein the second layer is made from a molding material (Geiger: Fig. 1, second layer 32, is made of polymers for coating surface or, PMMA, phenol formaldehyde resin, or epoxy based photoresists, (e.g. coating surface), ¶¶ [0015]-[0017], Peterson further disclose: Fig. 10D-11, 12A/B, package 8, second layer 128 having outer curved surface, made of polymer-based adhesives used to fasten window see Col. 2|| 37-45, Col. 19 ||36-67 or Col. 21 || 5-67). 
Regarding claim 8, Geiger disclose an electronic optical transmit and receive circuit, comprising (Geiger: Fig. 1, 5, 8, optoelectronic 20, optical transmitter 22A, receiver 22B, ¶¶ [0015]- [0026]): 
a substrate (Geiger: Fig. 1,5, 8, substrate 24, ¶¶ [0015]); a semiconductor chip coupled to the substrate (Geiger: Fig. 1,5, 8, optoelectronic devices 22A and 22B can be mounted to the substrate 24 using flip chip technology or wire bonding, ¶¶ [0022]); and 
a cover coupled to the substrate and enclosing the semiconductor chip, the cover including (Geiger: Fig. 1, 5, 8, cover 26 couples to substrate 24 enclosing the semiconductor chip e.g., 22A, 22B, ¶¶ [0022], [0015]- [0017]): 
a body comprising first and second layers (Geiger: Fig. 1,5, 8, body 29, and 29A, having first layer 30 and second layer 32 (coating such metal or polymer material), ¶¶ [0015]-[0017]), the first layer having an outer surface that is planar, the second layer having an outer surface (Geiger: Fig. 1, first layer 30 with outer surface planar (i.e., non-transparent surface) adjacent to second layer 32, (e.g. coating surface), ¶¶ [0015]-[0017], [0028]-[0030]), and a first through opening extending through the body from the outer surface of the first layer to the outer surface of the second layer (Geiger: Fig. 1, first through opening 28 transmissive of the cover 26 extending through first and second layer 32 and 30, ¶¶ [0015]- [0017]); and 
a first optical element located in the through opening and directly bonded to the second layer, wherein the first optical element is not directly bonded to the first layer (Geiger: Fig. 1, first optical element 34 (optical elements e.g., lens or diffusers) are disposed on one or both of top and bottom sides of transmissive portion hole 28 i.e., first or second layers 30, 32 respectively, the optical elements 34 can be formed, for example, by a replication technique (e.g., such as etching, embossing or molding) or bonded to first and second layer 30 and 32, ¶¶ [0020], [0015]- [0020]).
Geiger does not expressly disclose the second layer having surface that is non-planar wherein the first optical element is not directly bonded to the first layer.
However, Peterson disclose the first layer having an outer surface that is planar, the second layer having an outer surface that is non-planar (Peterson: Fig. 10D-11, 12A/B, package 8, first layer 16 with first surface 20, and second layer 128 having outer non-planar surface e.g., curved surface, Col. 19 ||36-67 or Col. 21 || 5-67 or Col. 22 || 1-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Geiger the second layer having an outer surface that is curved as taught by Peterson the use of polymer-based material for purpose of encapsulation is to protect microelectronic devices from mechanical damage and to reduce moisture and motivation would be use polymers resin in form of curvature (non-planar) helps absorb water to permeate through them. See Col. 21 || 38-56 and, MPEP 2143.I (A-D).
The combination of Geiger does not expressly disclose wherein the first optical element is not directly bonded to the first layer.
However, Takai disclose wherein the first optical element is not directly bonded to the first layer (Takai: Fig. 1-2, forming second layer 21 over first layer 22 an inner space of 22a, where optical element 32 is directly place and is formed of an inner space of the recess 28 (secured), the pyramidal recess can be defined through hole formed in a surface , first transparent is bonded to one of the surface, element 26 are bonded material, the optical element 32 is not directly bonded to first layer 22, ¶¶ [0028], [0053]- [0055], [0062]- [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Geiger wherein the first optical element is not directly bonded to the first layer as taught by Takai because by spreading the optical element (lens) over inner peripheral surfaces of the recess in manner shown to bond to first layer causes the interface to be balance in the shape of a concave lens therefore, it improves the optical transmitter device.  See paragraph [0064], [0061]- [0062] and, MPEP 2143.I (A-D).
Regarding claim 9, the combination of Geiger discloses the electronic optical transmit and receive circuit of claim 8, but does not expressly disclose wherein the first optical element is not directly coupled to the first layer.
However, Lin disclose wherein the outer surface of the second layer faces the substrate with portions coupled to the substrate (Geiger: Fig. 1,5, 8, body 29, and 29A, cover 26 which includes first layer 30, second layer 32 plus spacer 36, the outer surface of second layer 32 is facing substrate 24 and portion of the layer 32 which is 36 coupled with substrate 24, the spacer 36 is attached to second layer 32 (therefore, it is obvious one of ordinary skill in the art may consider it as one layer), ¶¶ [0021], [0015]-[0017]).
Regarding claim 11, the combination of Geiger disclose the electronic optical transmit and receive circuit of claim 8, wherein the second layer is made from a molding material (Geiger: Fig. 1, second layer 32, is made of polymers for coating surface or, PMMA, phenol formaldehyde resin, or epoxy based photoresists, (e.g. coating surface), ¶¶ [0015]-[0017], Peterson further disclose: Fig. 10D-11, 12A/B, package 8, second layer 128 having outer curved surface, made of polymer-based adhesives used to fasten window see Col. 2|| 37-45, Col. 19 ||36-67 or Col. 21 || 5-67).
Regarding claim 13, the combination of Geiger disclose the electronic optical transmit and receive circuit of claim 8, wherein the cover includes a second optical element in a second through opening in the body, the first and second optical elements aligned with components of the semiconductor chip  (Geiger: Fig. 1, 5, 8, optoelectronic 20, cover 26, substrate 24, first and second optical element 34, first and second through opening 28, pair of optical element 34 aligned with optical emission channel 38A and second pair of lenses 34 aligned with optical detection channel 38B, component 22A and 22B, ¶¶ [0015]-[0026]).
Regarding claim 14, the combination of Geiger discloses the electronic optical transmit and receive circuit of claim 8, wherein the outer surface of the second layer has a curved surface (Peterson: Fig. 10D-11, 12A/B, package 8, first layer 16 with first surface 20, and second layer 128 having outer curved surface, Col. 19 ||36-67 or Col. 21 || 5-67 or Col. 22 || 1-67).
Regarding claim 15, the combination of Geiger disclose the electronic optical transmit and receive circuit of claim 14, wherein the curved surface of the outer surface of the second layer faces the semiconductor chip (Geiger: Fig. 1, first layer 30 with outer surface planar (i.e., non-transparent surface) adjacent to second layer 32, (e.g. coating surface), facing the substrate 24 and semiconductor chip 22A, 22B, ¶¶ [0015]-[0017], [0028]-[0030]), Peterson further disclosing Fig. 10D-11, 12A/B, package 8, first layer 16 with first surface 20, and the outer surface of the second layer 128 having outer curved surface, Col. 19 ||36-67 or Col. 21 || 5-67 or Col. 22 || 1-67),
wherein portions of the second layer are coupled to the substrate (Geiger: Fig. 1,5, 8, body 29, and 29A, cover 26 which includes first layer 30, second layer 32 plus spacer 36 since it is attached to second 32 (it is obvious one of ordinary skill in the art may consider it as one layer) thus second layer and the spacer 36 facing substrate 24 and  coupled to substrate 24 to form the electronic circuit package, ¶¶ [0021], [0015]-[0017]).
Regarding claim 21, the combination of Geiger discloses the cover of claim 1, wherein the cover is coupled to a substrate with outer surface of the second layer is facing the substrate and forming the electronic circuit package (Geiger: Fig. 1,5, 8, body 29, and 29A, cover 26 which includes first layer 30, second layer 32 plus spacer 36 since it is attached to second 32 (it is obvious one of ordinary skill in the art may consider it as one layer) thus second layer and the spacer 36 facing substrate 24 and  coupled to substrate 24 to form the electronic circuit package, ¶¶ [0021], [0015]-[0017]).

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Geiger in view of Peterson in view of Takai and further in view of Jung Hwa Jung et al., (US 2012/0056217 A1) hereinafter “Jung”.
Regarding claim 4, the combination of Geiger discloses the cover of claim 1, but does not expressly disclose wherein the first element is spaced apart from the first layer of the body.
However, Jung disclose wherein the first element is spaced apart from the first layer of the body (Jung: Fig. 3, first element e.g., lens 35 is spaced apart 21b and first layer 33 (bonding agent) of package body 21, ¶¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Geiger the first element is spaced apart from the first layer of the body as taught by Jung in order to use the space for bonding the first element e.g., lens or filter to first layer and the body of the package so that the lens is secured and preferably used as to prevent moisture infiltration inside the package.   See paragraph [0065] and MPEP 2143.I (A-D). 

Claims 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger in view of Peterson in view of Takai and further in view of Ching Lin et al., (US 2018/0190858 A1) hereinafter “Lin”.  
Regarding claim 6, the combination of Geiger discloses the cover of claim 1, but does not expressly disclose wherein the first layer includes a recess, wherein the first element is coupled to the first layer at the recess.
However, Lin disclose wherein the first layer includes a recess, wherein the first optical element is coupled to the first layer at the recess (Lin: Fig. 1-2, cover/cap 60, first layer 76, first optical element 52, coupled with first layer 76 at the recess 54 (shoulder), ¶¶ [0024]- [0025], [0029]- [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Geiger such that wherein the first layer includes a recess, wherein the first element is coupled to the first layer at the recess as taught by Lin in order to secure lens with top surfaces of the packaging gel bodies by baking and applying adhesive by dispensing.     See paragraph [0032] and MPEP 2143.I (A-D). 
Regarding claim 7, the combination of Geiger discloses the cover of claim 6, wherein the optical first element is coupled to the second layer by an adhesive material (Lin: Fig. 1-2, cover/cap 60, first layer 76, first optical element 52 coupled with second layer 50, using adhesive 70, ¶¶ [0032], [0024]- [0025], [0029]- [0030]).
Regarding claim 10, the combination of Geiger discloses the electronic optical transmit and receive circuit of claim 8, but does not expressly disclose wherein the first layer covers a perimeter of the first optical element.
However, Lin disclose wherein the first layer covers a perimeter of the first optical element (Lin: Fig. 2, cover/cap 60, first layer 76 surrounds first optical element 52, see also Fig. 1 the top view, ¶¶ [0024]- [0025], [0029]- [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Geiger such that wherein the first layer covers a perimeter of the first optical element as taught by Lin in order to secure lens with top surfaces of the packaging gel bodies by baking and applying adhesive by dispensing.  See para [0032] and MPEP 2143.I (A-D). 







Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jens Geiger (US 2016/0293585 A1) hereinafter “Geiger” in view of Yuichi Takai (US 2010/0232028 A1) hereinafter “Takai”.
Regarding claim 16, Geiger disclose a method, comprising (Geiger: Fig. 1, 8, optoelectronic 20, ¶¶ [0015]- [0026]): 
placing an optical element in a through opening of a first layer (Geiger: Fig. 1, 8, a body 29, and 29A, having first layer 30 and second layer 32 (coating such metal or polymer material), placing optical element (i.e., lens) 34 through opening 28 of first layer 30, ¶¶ [0015]- [0017]); and 
forming a second layer over the first layer, wherein the optical element is directly bonded to the second layer and not directly bonded to the first layer (Geiger: Fig. 1, first optical element 34 (optical elements e.g., lens or diffusers) are disposed on one or both of top and bottom sides of transmissive portion hole 28 i.e., first or second layers 30, 32 respectively, the optical elements 34 can be formed, for example, by a replication technique (e.g., such as etching, embossing or molding) or bonded to first and second layer 30 and 32, ¶¶ [0020], [0015]- [0020]).

    PNG
    media_image1.png
    426
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    620
    media_image2.png
    Greyscale

Geiger does not expressly disclose wherein the first optical element is not directly bonded to the first layer.
However, Takai disclose wherein the first optical element is not directly bonded to the first layer (Takai: Fig. 1-2, forming second layer 21 over first layer 22 an inner space of 22a, where optical element 32 is directly place and is formed of an inner space of the recess 28 (secured), the pyramidal recess can be defined through hole formed in a surface, first transparent is bonded to one of the surface, element 26 are bonded material, the optical element 32 is not directly bonded to first layer 22, ¶¶ [0028], [0053]- [0055], [0062]- [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Geiger wherein the first optical element is not directly bonded to the first layer as taught by Takai because by spreading the optical element (lens) over inner peripheral surfaces of the recess in manner shown to bond to first layer causes the interface to be balance in the shape of a concave lens therefore, it improves the optical transmitter device.  See paragraph [0064], [0061]- [0062] and, MPEP 2143.I (A-D). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger in view of Takai and further in view of Romain Coffy (US 2012/0104454 A1) hereinafter “Coffy”; 
Regarding claim 17, Geiger disclose the method of claim 16, wherein forming the second layer comprises using a mold to provide molding material to form the second layer (Geiger: Fig. 1, first layer 30 with outer surface planar (i.e., non-transparent surface) adjacent to second layer 32, (e.g. coating surface), first element 34 (optical elements e.g., lens) coupled to first and second layer 30 and 32, ¶¶ [0015]-[0020],[0028]-[0030]), wherein the optical element directly bonds to the second layer when the molding material hardens to form the second layer (Geiger: Fig. 1, 5, 8, second layer 32 (e.g., coating such metal or polymer material) to form the second layer over first layer 30, optical element (lens) 34 secured to the second layer 32, … the optical element 34 can be formed by replication technique (e.g., etching, embossing or molding) to layers ¶¶ [0020],[0015]-[0017]).
Geiger does not expressly disclose wherein the optical element directly bonds to the second layer when the molding material hardens.
However, Coffy disclose wherein the optical element directly bonds to the second layer when the molding material hardens to form the second layer (Coffy: Fig. 14, electronic package 27, semiconductor device 28, two IC chips 30 & 31, over molded plate 32, first layer 1a, second layer adhesive layer 42 (when it cured it hardens) and does not cover IC 34 or 35, lens 3 and 4, 11 (edge is secure) by 42, ¶¶ [0061], [0073]-[0074], [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Geiger the wherein the optical element directly bonds the second layer when the molding material hardens to form the second layer as taught by Coffy the use of molding/ the adhesive material which is well-known in the art is often used to secure the component e.g., optical lens/element in its position once mold or adhesive material is harden/cured. MPEP 2143.I (A-D). 
Claim 18, is rejected under 35 U.S.C. 103 as being unpatentable over Geiger in view of Takai in view of Coffy and further in view of Nitesh Kumbhat et al., (US 2018/0063951 A1) hereinafter “Kumbhat”.
Regarding claim 18, the combination of Geiger discloses the method of claim 17, comprising but does not expressly disclose removing a film from the second layer.
However, Kumbhat disclose removing a film from the second layer (Kumbhat: Figs. 3A-D, after the film 14 and mold tool 15 are in position shown Figs. 3B & C, once encapsulating mold compound 16 has been cured or hardened the film 14 and the mold tool 15 are removed, leaving the cured encapsulated mold compound 16, ¶¶ [0030], [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Geiger removing a film from the second layer as taught by Kumbhat the use film, molding and the removal of the film after it has hardened during fabrication process is well-known in the art. MPEP 2143.I (A-D).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jens Geiger (US 2016/0293585 A1) hereinafter “Geiger” in view of Yuichi Takai (US 2010/0232028 A1) hereinafter “Takai” and further in view of Kenneth A. Peterson; et al., (US 6674159 B1) hereinafter “Peterson”. 
Regarding claim 19, Geiger disclose the method of claim 16, comprising coupling a surface of the second layer to a substrate and enclosing a semiconductor chip on the substrate (Geiger: Fig. 1, 5, 8, surface of second layer 32 is coupled with spacer 36 and coupled to substrate 24 and enclosing semiconductor chip using flip chip technology or wire bonding technology that includes optoelectronic device 22A and 22B, ¶¶ [0020]-[0023], [0015]-[0017]),
The combination of Geiger does not expressly disclose wherein one or more portions of the surface of the second layer is curved.
However, Peterson disclose wherein one or more portions of the surface of the second layer is curved (Peterson: Fig. 10D-11, 12A/B, package 8, first layer 16 with first surface 20, and second layer 128 having outer curved surface, Col. 19 ||36-67 or Col. 21 || 5-67 or Col. 22 || 1-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Geiger wherein one or more portions of the surface of the second layer is curved as taught by Peterson the use of polymer-based material for purpose of encapsulation is to protect microelectronic devices from mechanical damage and to reduce moisture and motivation would be use polymers resin in form of curvature helps absorb water to permeate through them. See Col. 21 || 38-56 and, MPEP 2143.I (A-D). 
Regarding claim 20, Geiger disclose the method of claim 19, wherein the second layer includes a partition that, along with the semiconductor chip, isolates a first cavity from a second cavity (Geiger: Fig. 1, 5, 8, surface of second layer 32 is partitioned 36A along substrate/flip chip separates the emission and detection channels 38A and 38B from one another, ¶¶ [0021], [0020]- [0023], [0015]- [0017]).
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20170113922 A1	HUANG; Ching-Han et al.
US 2020/0127156 A1 	Camila Camarri et al., 
US 2012/0056217 A1	Jung Hwa Jung et al.,
US 20120104454 A1	Coffy; Romain
US 20150138436 A1	Wong; Wing Shenq
US 20180331236 A1	LUAN; Jing-En et al.
US 20080001241 A1	Tuckerman; David B. et al.
US 20080002460 A1	Tuckerman; David B. et al.
US 2015/0243802 A1 	Naoki Fujimoto, 
US 2010/0019338 A1	Woon-Seong Kwon et al.,












THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





The Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant is respectfully requested that when considering the references, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention not only the paragraphs cited. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636